No. 02-213

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       2003 MT 268N


IN RE THE PARENTING OF H.M.C.,

ROBERT J. CARRIER,

               Petitioner and Respondent,

         and

ANNA M. MAURITZSON,

               Respondent and Appellant.



APPEAL FROM:          District Court of the Thirteenth Judicial District,
                      In and for the County of Yellowstone, Cause No. DR 2001-1095,
                      The Honorable Gregory R. Todd, Judge presiding.


COUNSEL OF RECORD:

               For Appellant:

                      Anna M. Mauritzson (pro se), Billings, Montana

               For Respondent:

                      J. Gregory Tomicich, Briese & Tomicich, Billings, Montana


                                                           Submitted on Briefs: July 24, 2003

                                                               Decided: September 30, 2003
Filed:


                      __________________________________________
                                        Clerk
Justice John Warner delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent but shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number, and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     The Appellant, Ms. Mauritzson, appeals from a Decree Implementing Final Parenting

Plan filed in the Thirteenth Judicial District Court, Yellowstone County, April 8, 2002.

¶3     The Appellant, appearing pro se, presents multiple issues for review on appeal.

However, the dispositive issue is whether the court’s findings of fact are supported by

substantial evidence and are, therefore, not clearly erroneous, and whether the court’s

conclusions of law are correct. Ray v. Nansel, 2002 MT 191, ¶¶ 19-20, 311 Mont. 135, ¶¶

19-20, 53 P.3d 870, ¶¶ 19-20.

¶4     On February 11, 2003, we entered an order amending Section 1.3 of our 1996 Internal

Operating Rules. The amended Section 1.3(d) provides in relevant part:

              (i) After all briefs have been filed in any appeal, the Supreme Court by
       unanimous action may, sua sponte, enter an order or memorandum opinion
       affirming the judgment or order of the trial court for the reason that it is
       manifest on the face of the briefs and the record that the appeal is without
       merit because:

              (1) the issues are clearly controlled by settled Montana law or federal
       law binding upon the states;

             (2) the issues are factual and there clearly is sufficient evidence to
       support the jury verdict or findings of fact below; or

                                             2
               (3) the issues are ones of judicial discretion and there clearly was not
         an abuse of discretion.

We conclude that this is an appropriate case to decide pursuant to our February 11, 2003,

order.

¶5       The District Court, after a full hearing on the positions of the parents, and after

considering a report of Court Services of Yellowstone County which was compiled after a

complete investigation, entered a parenting plan for the parties’ daughter, H.M.C. A review

of the District Court record, including the transcript of the hearing and the exhibits admitted,

clearly shows that the decision of the trial court is supported by the record. The trial judge

gave due consideration to Appellant as a pro se litigant. The record further reveals that the

District Court correctly applied the law.

¶6       While Ms. Mauritzson attempts to raise some eight issues on appeal, none are shown

to be applicable to the specific set of circumstances brought before the District Court. The

District Court clearly has discretionary authority to set a parenting plan for a child after

considering evidence presented to it. Section 40-4-211, MCA. This is exactly what occurred

in this instance. No abuse of discretion having been shown, the decision of the District

Court must be affirmed.

¶7       We affirm the judgment of the District Court.


                                                   /S/ JOHN WARNER


We Concur:


                                               3
/S/ KARLA M. GRAY
/S/ JAMES C. NELSON
/S/ PATRICIA COTTER
/S/ JIM RICE




                      4